IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CASIMIR M. TOCZYLOWSKI,                   : No. 294 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
SAMANTHA G. GIULIANO AND PAUL P.          :
PALLADINO,                                :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of December, 2018, the Petition for Allowance of Appeal

is DENIED.